           Case 1:20-cv-02197-CCB Document 1 Filed 07/28/20 Page 1 of 21




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

KAHAN S. DHILLON, JR.                              *
822 Guilford Avenue
Baltimore, MD 21202                                *

       Plaintiff,                                  *

v.                                                 *       Civil Action No.

JOHN C. WOBENSMITH, in his                         *
       Official Capacity as
       Secretary of State for Maryland             *
16 Francis St.
Annapolis, MD 21401                                *

and                                                *

LINDA H. LAMONE, in her                            *
      Official Capacity as
      State Administrator of Elections             *
Maryland State Board of Elections
151 West Street, Suite 200                         *
Annapolis, Maryland 21401
                                                   *
       Defendants.
                     *      *       *      *      *       *      *       *

                 VERIFIED COMPLAINT FOR EMERGENCY
            DECLARATORY AND PRELIMINARY INJUNCTIVE RELIEF

       Kahan S. Dhillon, Jr., by his undersigned attorneys, hereby files the following Verified

Complaint for Emergency Declaratory and Preliminary Injunctive Relief against John C.

Wobensmith, in his Official Capacity as Secretary of State for Maryland, and Linda H. Lamone, in

her Official Capacity as State Administrator of Elections, Maryland Board of Elections, and

alleges:
            Case 1:20-cv-02197-CCB Document 1 Filed 07/28/20 Page 2 of 21



                                        INTRODUCTION

       1.       This action seeks to enjoin or modify Maryland law that governs

Independent and minor party candidates by mandating each candidate file ballot access

petitions with a set number of signatures in order to obtain access to the general

election ballot in any election.


       2.       This action seeks to enable and require the Defendants to accommodate

the constitutional rights and interests of the Plaintiff, other candidates , and the general

public in light of the current public health pandemic caused by the novel coronavirus

and Governor Hogan’s emergency orders.


       3.       This action further seeks to vindicate the rights protected by the First and

Fourteenth Amendments to the U.S. Constitution and is brought under 42 U.S.C. § 1983. This

court has jurisdiction over this civil rights action under 28 U.S.C. §§ 1331 and 1343.


       4.       Under current circumstances, the Plaintiff and Maryland voters are forced

to choose between their health and their rights to petition and vote for a candidate of

their choosing. Reforms and modifications to Maryland’s election procedures in light

of the COVID-19 pandemic are appropriate.


                                                PARTIES

       5.       Kahan S. Dhillon, Jr. (“Dhillon”) is a Maryland registered voter and has filed a

Declaration of Intent to seek nomination for the office of Mayor of Baltimore City, Maryland, in

the November 2020 General Election.

       6.       John C. Wobensmith, (“Secretary Wobensmith”) is Secretary of State for

Maryland. (“SOS”), and the Plaintiff brings this action against him in his Official Capacity. The

                                                  2
            Case 1:20-cv-02197-CCB Document 1 Filed 07/28/20 Page 3 of 21



Secretary of State’s office handles certain executive functions within the state.

       7.       Linda H. Lamone (“Administrator Lamone”), is State Administrator of Elections,

Maryland Board of Elections (“State Board” or “SBE”), and the Plaintiff brings this action against

her in her Official Capacity.


                                JURISDICTION AND VENUE


       8.       This court also has jurisdiction over the subject matter of this action by virtue of

U.S.C. §§ 1331 (federal question jurisdiction), 2201 (authorizing declaratory relief) and 2202

(authorizing injunctive relief); and 1367 (supplemental jurisdiction) to declare the rights of the

parties and to grant all further relief found necessary and proper.


       9.       Venue is proper in the Northern Division, District of Maryland pursuant to 28

U.S.C. § 1391(a) because the Defendants are subject to personal jurisdiction within the Northern

Division, District of Maryland, and the events that give rise to this action occurred within the

Northern Division, District of Maryland.

                                   FACTUAL BACKGROUND

       10.      In December 2019, an outbreak of respiratory disease, now known as COVID-19

or coronavirus, emerged in Wuhan, China.

       11.      Since then, the outbreak has spread to the majority of the world, with the United

States reporting the most cases.

       12.      On March 5, 2020, Maryland Governor Lawrence J. Hogan (“Governor Hogan”)

issued a Proclamation declaring a State of Emergency and Existence of Catastrophic Health

Emergency due to the COVID-19 pandemic.

                COVID-19 is a highly infectious respiratory disease that spreads easily from
                person to person, physically contaminates property by attaching to surfaces for
                                                   3
         Case 1:20-cv-02197-CCB Document 1 Filed 07/28/20 Page 4 of 21



               prolonged periods of time, and may result in serious illness or death;

               WHEREAS, COVID-19 is a public health catastrophe and has been confirmed in
               all Maryland counties;

               WHEREAS, the spread of COVID-19 in the state continues to pose an
               immediate threat to all Marylanders of extensive loss of life or serious disability;

               WHEREAS the emergency conditions, state of emergency, and catastrophic
               health emergency continue to exist;

               WHEREAS all levels of government in Maryland must deploy resources to
               protect public health and safety;

               WHEREAS COVID-19, the state of emergency and the catastrophic health
               emergency, and the State’s emergency actions in response have impaired the
               ability of governmental officials, employees, and volunteers to conduct the
               canvass of ballots and observation of each part of the canvass in accordance with
               the existing statutory and legal systems and procedures;

       See https://governor.maryland.gov/wp-content/uploads/2020/06/4th-Renewal-of-State-
       of-Emergency-6.3.20.pdf

       13.     Governor Hogan renewed his Proclamation declaring a State of Emergency and

Existence of Catastrophic Health Emergency on March 17, 2020, April 10, 2020, May 6, 2020,

June 3, 2020, and July 1, 2020.

       14.     Governor Hogan issued subsequent orders closing non-essential businesses,

forbidding large gathering of people, and requiring Marylanders to stay at home. The stay at

home order was in effect statewide from March 30, 2020, through May 15, 2020.

       15.     On May 13, 2020, Governor Hogan issued Order 20-05-13-01, which allowed

certain businesses to reopen and gatherings to occur. However, Order 20-05-13-01 significantly

limited large gatherings and allowed local jurisdictions to impose more stringent orders.

Governor Hogan’s Order 20-06-10- 01, continues to strongly recommend that “all Marylanders

continue following the most current guidance from CDC and MDH regarding social distancing,

including, without limitation, avoidance of large gatherings and crowded places. All of

                                                 4
          Case 1:20-cv-02197-CCB Document 1 Filed 07/28/20 Page 5 of 21



Governor Hogan’s COVIC- 19 pandemic orders can be found at

https://governor.maryland.gov/COVID-19-pandemic¬orders-and-guidance.

        16.     Subsequent to Governor Hogan’s issuance of Order 20-05-13-01, Baltimore City,

Baltimore County, and Howard County entered more restrictive orders. Baltimore City was

under a stay at home order until June 8, 2020. Further, Baltimore City Mayor Bernard “Jack”

Young canceled all large events in Baltimore City, including Fourth of July fireworks and

Artscape, through August 31, 2020.1

        17.     As of July 27, 2020, Maryland recorded 85,436 confirmed cases of coronavirus

and 3,447 confirmed deaths.2

        18.     As of July 27, 2020, Baltimore City has 10,579 confirmed cases and 401 deaths3,

making it the fourth highest county in Maryland, per capita, for confirmed cases and deaths, at

156 per 100,000 residents.4

        19.     EL §§ 5-703(d), 5-703(e), and 5-703(f) require that unaffiliated candidates

submit petition signatures from 1% of the total number of registered voters who are eligible to

vote for the office for which he seeks nomination (i.e., 3,889 signatures) by first Monday in

August in the year in which the General Election is held. The first Monday in August in 2020 is

August 3, 2020.

        20.     On April 22, 2020, due to the pandemic restrictions imposed on the candidates,

the State Board of Elections promulgated SBE Policy 2020-01, which authorized the use of

electronic signatures on petitions for recognition of political parties, petitions for nomination as

an unaffiliated candidate, and petitions to place questions on the November 3, 2020, Presidential


1
  https://coronavirus.baltimorecity.gov/information-general-public
2
  https://www.nytimes.com/interactive/2020/us/maryland-coronavirus-cases.html
3
  https://gisanddata.maps.arcgis.com/apps/opsdashboard/index.html#/bda7594740fd40299423467b48e9ecf6
4
  https://coronavirus.maryland.gov/
                                                    5
            Case 1:20-cv-02197-CCB Document 1 Filed 07/28/20 Page 6 of 21



General Election ballot.

        21.     While SBE policy was created to facilitate the gathering of signatures during the

COVID-19 pandemic, limitations existed, which essentially prohibited an unaffiliated candidate

from completing the signature requirement.

        22.     On July 7, 2020, Amber Ivey, an unaffiliated candidate seeking election to the

United States House of Representatives representing Maryland’s 7th Congressional District,

filed an action in this court against the State Administrator of Elections, seeking declaratory and

injunctive relief stemming from the election law requirements imposed by Md. Code Ann.,

Elec. Law § 5-703(e).

        23.     Ms. Ivey alleged that governmental restrictions imposed in response to the

COVID-19 pandemic hindered her efforts to gather signatures on her petition to obtain the

nomination as an unaffiliated candidate.

        24.     Ms. Ivey and her campaign were unable to collect any in-person petition

signatures until June 2020 due to the many stay at home orders imposed by Governor Hogan and

local governments.

        25.     On July 20, 2020, after reaching a settlement, this court entered a Consent

Judgment declaring the number of signatures of eligible Maryland registered voters required for

candidates who seek nomination by petition pursuant to Elec. Law § 5-703(e) is reduced by 50%

to the lesser of 5,000 registered voters or 0.5% of the total number of registered voters who are

eligible to vote for the office for which the nomination by petition is sought, except that the

petitions shall be signed by at least 125 registered voters who are eligible to vote for the office in

question.




                                                   6
         Case 1:20-cv-02197-CCB Document 1 Filed 07/28/20 Page 7 of 21



             DHILLON’S PURSUIT TO BE MAYOR OF BALTIMORE CITY

       26.     Mr. Dhillon filed a timely Declaration of Intent to seek nomination for the office

of Mayor of Baltimore City in the November 2020 General Election, on January 24, 2020.

       27.     Mr. Dhillon, running as an unaffiliated candidate, created his campaign, Dhillon

For Mayor (DFM) and hired team members.

       28.     While Mr. Dhillon was aware of the state’s rules for unaffiliated candidates, he

welcomed the challenge to get onto the ballot and, if successful, provide the citizens of

Baltimore with fresh leadership and a path to cleaning up the city’s crime.

       29.     Unlike partisan candidates, those running as unaffiliated must follow the rules

that often create limitations and barriers that prohibit candidates from entering the race. History

details how well funded, staffed, and structured parties use arcane rules and outdated laws to

make sure most voters only have two choices; affiliated candidates.

       30.     One such law requires that candidates gather signatures from registered voters in

the area they hope to represent to appear on the ballot.

       31.     Mr. Dhillon’s candidacy successfully launched, and, through interaction with the

public, he began securing a foothold in the race and took strides to meet the requirements imposed

by the election laws.

       32.     DFM initiated multiple fundraisers which were necessary to run a campaign

against well funded affiliated candidates.

       33.     However, almost immediately, his candidacy was placed on hold by Governor

Hogan’s Pandemic Orders, which, while reasonable and necessary to ensure the health and safety

of the residents of Maryland and Baltimore City, had a profound impact on the ability of an

independent, non-party candidate to appear on the general election ballot in November.


                                                 7
          Case 1:20-cv-02197-CCB Document 1 Filed 07/28/20 Page 8 of 21



        34.     After unsuccessfully trying to continue his candidacy by “virtually”

communicating with potential voters, on April 21, 2020, Mr. Dhillon sent Michael R. Cogan,

Chairman of the Maryland State Board of Elections, a letter requesting the State Board of

Elections take steps to waive the signature requirement as it pertains to the November 2020

general election. See April 21, 2020, letter to Cogan.

        35.     On May 4, 2020, Mr. Dhillon received an email from Jared DeMarinis, Director of

Candidacy and Campaign Finance at the State Board of Elections advising that:

                 The Governor’s March 12 Emergency Order gave State agencies authority to
                suspend deadlines or other statutory timeframes during this state of emergency.
                But this does not include the authority to eliminate or reduce petition signature
                requirements. Separately, the Governor’s various election-related orders (March 17
                and April 10) authorized the State Board to change the format of, and other
                requirements for, the special general election for the 7th Congressional District and
                the presidential primary election, but the petition issues do not relate to these
                elections.

                In each Proclamation, the Governor never conveyed any authority to reduce or
                eliminate petition signature gathering requirements. One area that the State Board
                does have discretion over petition is regarding the acceptance of electronic
                signatures. At the April 22 Board meeting, the Board decided on a temporary basis
                in response to the COVID-19 health crisis to accept electronic signatures on
                petitions. In addition, under Maryland law signatures on a petition are valid for up
                to two years before the filing date of the last qualifying signature. This means that
                if you engaged in any signature-gathering activity since January 1, 2019, you
                would be able to include those signatures on any petition for recognition you file
                this year.

        36.     Mr. Dhillon continued, through a series of emails from May through July with Mr.

DeMarinis to obtain clarification and revision on the restrictions imposed by the election laws.

        37.     Mr. Dhillon was aware that similar candidates for political positions across the

United States had already experienced problems with supportive voters not being able to sign

petitions virtually.

        38.     Removing the requirement for an ink signature was a step forward for candidates


                                                  8
           Case 1:20-cv-02197-CCB Document 1 Filed 07/28/20 Page 9 of 21



in the COVID-19 world, but still requires a process that could be cumbersome to some voters and

requires access to a personal computer, thereby disenfranchising others. The electronic process

also cannot replace the time the party lost in collecting signatures during the pandemic.

        39.      On May 11, 2020, Mr. Dhillon requested the Board revisit their refusal to remove

the petition signature requirement “or, in the alternative, at least follow the Illinois model and

reduce the required signatures to 10% and all for such signature gathering to be accomplished

online.”

        40.      While Governor Hogan lifted the State’s stay at home order on May 14, 2020,

Mayor Young kept Baltimore City’s Order in place until June 19, 2020. However, the phased

reopening was limited to several businesses and services. Mayor Young said, “While our public

health data shows promise, I want to be clear – loosening restrictions does not mean that these

activities are risk-free. Residents should continue wearing face coverings, practicing social

distancing and other mitigation efforts.”5

        41.      In mid-June, 2020, DFM members attempted to canvas areas of the city but were

met with multiple negative reactions. Concern from residents ranged from people not willing to

come to their doors upon seeing canvassers with masks and clipboards, to residents immediately

requesting canvassers leave their property due to fear of COVID-19. On some occasions, residents

yelled at canvassers and attempted to blame them for spreading COVID-19. These reactions

placed the DFM staff in a position where no longer comfortable with continuing.

        42.      Upon not receiving any response to his email to the Board, on June 24, 2020, Mr.

Dhillon again requested clarification and guidance. To date, Mr. Dhillon has not received a

response from the Board.


5
 https://mayor.baltimorecity.gov/news/press-releases/2020-06-22-mayor-bernard-c-
%E2%80%9Cjack%E2%80%9D-young-announces-baltimore-city-will-enter
                                                      9
         Case 1:20-cv-02197-CCB Document 1 Filed 07/28/20 Page 10 of 21



       43.     By June 26, 2020, as the restrictions in Baltimore City lessened and limits on

outdoor gatherings were reduced, the DFM campaign staff refused to out to go door-to-door to

canvas in areas where potential voters usually congregate due to fear of getting the coronavirus.

However, even if the DFM staff agreed to canvas and communicate with Baltimore City residents

to solicit signatures, most events were canceled through the end of August 2020, and people

were not available to meet.

       44.     During June 2020, the DFM campaign was only able to collect 208 signatures

through the online portal and in person, notwithstanding active solicitation of signatures through

texts and calls to voters, purchased social media ads on Instagram and Facebook, and direct mail.

       45.     However, in the last two weeks, the average daily new coronavirus infections

have been steadily trending upward since early July. On July 19, 2020, the state reported 925

new cases, the highest number since late May. Slowly restaurants and other establishments were

forced to reclose for fear of fueling the COVID-19 outbreak.

       46.     Although DFM continues to obtain signatures, people are very wary of

interacting with canvassers, and this number is significantly lower than what the campaign

would expect without the fear of COVID-19.

       47.     Further, because Mr. Dhillon is unaffiliated, he does not have the amount of staff

that affiliated candidates have to cross the COVID-19 barrier. Also, affiliated candidates do not

need to comply with the restrictions imposed on independent candidates.

       48.     Since early March 2020, it has been virtually impossible for DFM to collect

signatures due to governmental restrictions. Notwithstanding Governor Hogan’s Order 2020-05-

13-01, this impossibility continues and likely will continue through August 3, 2020.

       49.     Notwithstanding all best efforts, due to the factors related to the COVID-19


                                                10
           Case 1:20-cv-02197-CCB Document 1 Filed 07/28/20 Page 11 of 21



pandemic, Mr. Dhillon cannot gain access to the ballot if the signature requirement were to remain

in effect or the same as in an election year not marred by the pandemic.

       50.     On July 27, 2020, Lawrence Greenberg, counsel for Mr. Dhillon, communicated

with Andrea Trento, Assistant Attorney General, who represented the State Administrator of

Elections in Ivey v. Lamone, and requested the Board extend the August 3, 2020, deadline by

thirty days. Mr. Trento indicated he would speak with the Board and would respond.

       51.     While Mr. Dhillon intends on continuing his push to obtain the requisite amount of

signatures by August 3, 2020, most of the citizens in Baltimore City do not want canvassers to

come near them due to COVID-10; residents specifically asked canvassers not to come on their

porches.

       52.     Further, to obtain a physical signature on a petition, a solicitor must hand the

petition and a pen to a prospective signer and then retrieve the signed petition. In the alternative,

a solicitor would be required to hand a computerized device (cell phone, ipad, computer) to the

prospective signer and then risk the transmittal of the virus. Such exchanges are impossible or

strongly discouraged under the social distancing guidelines from the Centers for Disease

Control, which provide, in part:

               Social distancing, also called “physical distancing,” means keeping a safe space
               between yourself and other people who are not from your household.

               To practice social or physical distancing, stay at least 6 feet (about 2 arms’ length)
               from other people who are not from your household in both indoor and outdoor
               spaces.
               Social distancing should be practiced in combination with
               other everyday preventive actions to reduce the spread of COVID19, including
               wearing cloth face coverings, avoiding touching your face with unwashed hands,
               and frequently washing your hands with soap and water for at least 20 seconds.

               https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/social-
               distancing.html (last accessed July 6, 2020)


                                                  11
           Case 1:20-cv-02197-CCB Document 1 Filed 07/28/20 Page 12 of 21



                                            ARGUMENT

          53.   Mr. Dhillon incorporates the allegations contained above as if fully set forth

herein.

          54.   Federal courts have ruled in the past that if ballot access is impossible, or virtually

impossible. A party or a candidate who wants to be on the ballot sues and shows evidence of a

modicum of support; then, the court should put that party or candidate on the ballot even if it

submits few if any signatures or does no other substantial work to qualify.

          55.   The U.S. Supreme Court and the Court of Appeals of Maryland have both

recognized that “the rights of voters and the rights of candidates do not lend themselves to neat

separation; laws that affect candidates always have at least some theoretical, correlative effect on

voters.” Burruss v. Bd. of Cty. Commissioners of Frederick Cty., 427 Md. 231, 256 (2012)

(quoting Bullock v. Carter, 405 U.S. 134, 142-43 (1972)).

          56.   U.S. Supreme Court examples of candidates’ issues with election requirements:

(1) Eugene McCarthy was put on the Texas ballot as an independent presidential candidate in

1976 even though he did not submit any signatures. McCarthy v Briscoe, 429 US 1317 (1976); (2)

the National Democratic Party of Alabama (an African-American Party not affiliated with the

Democratic Party) was put on the ballot for county office in Hadnott v Amos, 394 US 358 (1969);

(3) an independent US Senate candidate, Clifton Whitley, was put on the ballot by a 3-judge US

District Court Judge in Mississippi in 1966, and the U.S. Supreme Court affirmed that decision,

Allan v State Board of Elections, 393 U.S. 544 (1969); (4) several minor parties were put on the

Michigan ballot in 1976 by a 3-judge U.S. District Court, and the U.S. Supreme Court summarily

affirmed that decision, 430 US 924 (1977).

          57.   While the Maryland Election Law signature requirement, on its face, appears to


                                                  12
          Case 1:20-cv-02197-CCB Document 1 Filed 07/28/20 Page 13 of 21



affect only the non-party candidates themselves, the true impact falls on the voters of Baltimore

City, as it curtails their electoral choices

        58.      Certain burdens on candidates’ access to the ballot, and the concomitant limitation

on voters’ choice of candidates, of course, may be appropriate. But “[i]n approaching candidate

restrictions, it is essential to examine in a realistic light the extent and nature of their impact on

voters.” Id. at 257.

        59.      The more severe the burden, the more exacting courts will be in requiring the state

to justify the interest it has in imposing the burden on ballot access. Id. at 258 (quoting Burdick v.

Takushi, 504 U.S. 428, 434 (1992), stating that courts should weigh “the character and magnitude

of the asserted injury” to the protected constitutional rights against the interests put forth by the

State, taking into consideration “the extent to which those interests make it necessary to burden

the plaintiff’s rights.”).

        60.      In addressing the effect on voters of potential candidates being precluded from

running for office, the Court of Appeals has held that such effect “is neither incidental nor remote”

and “voters are substantially limited in their choice of candidates.” Maryland Green Party v.

Maryland Bd. of Elections, 377 Md. 127, 163 (2003).

        61.      In normal non-COVID-19 times, imposing a signature requirement for candidates

not affiliated with a majority political party and who are not vetted through a rigorous primary

campaign can be a valid basis for a state to ensure that such candidates have sufficient public

support to warrant their inclusion on the general election ballot. See Jenness v. Fortson, 403 U.S.

431, 442, 91 S.Ct. 1970, 29 L.Ed.2d 554 (1971) (“There is surely an important state interest in

requiring some preliminary showing of a significant modicum of support before printing the name

of a . . . candidate on the ballot—the interest, if no other, in avoiding confusion, deception, and


                                                   13
         Case 1:20-cv-02197-CCB Document 1 Filed 07/28/20 Page 14 of 21



even frustration of the democratic process at the general election.”).

        62.     But these are not normal times. The confluence of the signature requirement for

petition candidates, the Stay at Home Order, and likelihood that restrictions on public gatherings

will continue well into the fall make it impossible for an independent, non-party candidate such as

Mr. Dhillon to appear on the ballot in November, thereby depriving Baltimore City voters of the

option of voting for someone not beholden to one of the two major political parties.

        63.     The Massachusetts Supreme Judicial Court held that Massachusetts’s signature

requirement imposed a severe burden on candidates’ access to the ballot, the pandemic has created

a situation in which “candidates could not safely and reasonably gather voter signatures in the

usual ways, namely, going to places where large numbers of potential registered voters are likely

to be, such as town centers, malls, grocery stores, or political meetings.” Goldstein v. Secretary of

the Commonwealth, No. SJC-12931, 2020 WL 1903931, at *5 (Mass. April 17, 2020).

        64.     The United States District Court for the Northern District Of Illinois addressed the

signature requirement in Libertarian Party of Illinois, et al. v. J.B. Pritzker, et al. and held:

                 There is little judicial guidance regarding how to measure whether a new party or
                 independent candidate has demonstrated a modicum of public support sufficient
                 to warrant ballot access. Instead of relying on standards such as the reputation or
                 media coverage of individual candidates, see, e.g., McCarthy v. Briscoe, 429 U.S.
                 1317, 1323 (1976) (Powell, J., in chambers), Illinois, like other states, measures
                 support through signature-gathering. Even under normal conditions, the ultimate
                 number of signatures a candidate must gather will vary widely because the
                 signature requirement is, with some exceptions, based on voter turnout in the
                 previous election. See Jones, 921 F. Supp. 2d at 899. Suspending entirely the
                 signature requirement without requiring candidates to otherwise demonstrate
                 historical support would, however, extend far beyond these typical variations. See
                 Munro, 479 U.S. at 197 (noting that states need not provide automatic ballot
                 access).


                 The parties’ agreed order, permitting ballot access for previously-qualifying new
                 party and independent candidates, and loosening the statutory signature
                 requirements for other new party and independent candidates, establishes a

                                                    14
         Case 1:20-cv-02197-CCB Document 1 Filed 07/28/20 Page 15 of 21



                measurable standard that the State can use to determine which candidates are
                eligible to be placed on the ballot in the unique context of this election. The court
                notes that in order to respect social distancing guidelines implemented in response
                to the COVID-19 pandemic, numerous states have likewise reduced the number
                of signatures required for a candidate to be placed on the ballot. See, e.g., Esshaki
                v. Whitmer, No. 2:20-CV-10831-TGB, 2020 WL 1910154, at *12 (E.D. Mich.
                Apr. 20, 2020) (reducing the statutory signature requirement by 50 percent);
                Goldstein v. Sec’y of Commonwealth, No. SJC-12931, 2020 WL 1903931, at *9
                (Mass. Apr. 17, 2020) (same); N.Y. Exec. Order No. 202.2 (Mar. 14, 2020)
                (reducing the statutory signature requirement to 30 percent of normal); H. 681,
                2019–2020 Gen. Assemb., Adjourned Sess. (Vt. 2020) (suspending the statutory
                signature requirement entirely). Reducing the required number of signatures to
                10 percent accommodates the fact that Plaintiffs have not been able to rely
                on their usual signature-gathering methods for the 2020 general election
                ballot because the window for collecting signatures in Illinois was slated to
                begin on March 24, 2020, after the stay-at-home order took effect. Cf.
                Goldstein, 2020 WL 1903931, at *9.

       65.     In Maryland, voters congregating in such places not only jeopardizes public health

but exposes them to possible criminal liability.

       66.     While the Stay-at-Home Order has been lifted, the pandemic is fluid and ever-

changing. The Centers for Disease Control and Prevention have advised that social distancing—

i.e., maintaining a minimum of 6-feet of distance from others—will need to remain in effect to

slow the spread of the virus. Also, the expected lack of sufficient testing likely will depress the

willingness of Baltimore City residents to assemble in public places or open their doors to

canvassing strangers.

       67.     As such, Mr. Dhillon’s ability to gather signatures will continue to be stymied, as

he and his staff will not be able to safely approach Baltimore City residents to obtain and observe

the signatures. Moreover, the possibly widespread prevalence of asymptomatic infections means

that his campaign staff and Mr. Dhillon might be unwittingly spreading the virus throughout the

city as they seek to meet the requirements of the Maryland Election Law.

       68.     Apart from judicial relief, the Plaintiff has no way to exercise his right to petition


                                                   15
           Case 1:20-cv-02197-CCB Document 1 Filed 07/28/20 Page 16 of 21



and speech without jeopardizing his, his staff’s, and the public’s health and health. Granting Mr.

Dhillon’s injunctive relief is in the public interest because, as the Supreme Court has observed,

“all political ideas cannot and should not be channeled into the programs of our two major

parties.” Williams v. Rhodes, 393 U.S. 23, 39 (1968) (citation omitted).

          69.   Yet that is precisely what will happen in Maryland, due to the COVID-19

pandemic and Governor Hogan’s ensuing executive orders if independent candidates, such as Mr.

Dhillon, cannot collect sufficient signatures to appear on the General Election ballot. Further, “in

the absence of legitimate, countervailing concerns,” the Third Circuit has concluded, “the public

interest clearly favors the protection of constitutional rights, including the voting and associational

rights of alternative political parties, their candidates and their potential supporters.” Council of

Alternative Political Parties, 121 F.3d at 883-84.

          70.   The harm caused by Defendants to Plaintiffs is irreparable. In First Amendment

cases, irreparable harm is presumed. Elrod v. Burns, 427 U.S. 347, 373 (1976). If the political

party Plaintiff cannot appear on the November 2020 General Election ballot, that electoral

opportunity never can be regained. The burden on the Defendants to lower the signature

requirement is minimal. The Defendants’ interest in regulating elections would not be

significantly impacted by allowing political parties, who have regularly appeared on the ballot in

recent elections, to appear again on the 2020 General Election ballot.

                                 COUNT I
           FIRST AMENDMENT – DECLARATORY AND INJUNCTIVE RELIEF

          71.   Mr. Dhillon incorporates the allegations contained above as if fully set forth

herein.

          72.   Injunction is an exceptional remedy, but a court may issue a temporary restraining

order if it finds that specific verified facts clearly show that immediate and irreparable injury, loss,

                                                   16
         Case 1:20-cv-02197-CCB Document 1 Filed 07/28/20 Page 17 of 21



or damage will result before notice to the adverse party and the opportunity for a hearing on a

preliminary injunction. Fed. R. Civ. P. 65(b). Plaintiff certifies by his undersigned counsel that he

has already provided notice to counsel for the State Board of this request for a temporary

restraining order and preliminary injunction.

        73.     A court may enter a preliminary injunction if the party seeking the injunction can

make a clear showing that it is entitled to relief. Winter v. Natural Resources Defense Council,

555 U.S. 7, 129 S.Ct. 365, 375-76 (2008); Real Truth About Obama, Inc. v. Federal Election

Commission, 575 F.3d 342, 345-46 (4th Cir. 2009);1 see also, Holbrook v. Univ. of Virginia, 706

F. Supp. 2d 652, 654 (W.D. Va. 2010) (a preliminary injunction should be granted “if the moving

party clearly establishes entitlement to the relief sought.”) (quotations omitted).

        74.     Under current circumstances, the requirements of EL §§ 5-703(d), 5-703(e), and 5-

703(f) that Mr. Dhillon submit petition signatures from .05% of the total number of registered

voters in Baltimore City by August 3, 2020, violates the rights guaranteed to him by the First

Amendment to the United States Constitution and the Fourteenth Amendment to the United

States Constitution.

        75.     If Maryland follows the precedence set by the Illinois court in Libertarian Party of

Illinois, et al. v. J.B. Pritzker, et al., independent candidates would only need to secure

approximately 400 signatures.

        76.     A real and actual controversy exists between the parties.

        77.     The Defendants have less restrictive means by which SBE’s interests can be

met.

        78.     Mr. Dhillon has no adequate legal, administrative, or other remedy by which to

prevent or minimize the continuing and irreparable harm to his constitutional rights.


                                                  17
         Case 1:20-cv-02197-CCB Document 1 Filed 07/28/20 Page 18 of 21



        79.     Mr. Dhillon has no adequate remedy at law other than this action for declaratory and

equitable relief.

        80.     Mr. Dhillon is suffering irreparable harm as a result of the violations complained of

herein, and that harm will continue unless declared unlawful and enjoined by this court. The

harm that he will suffer in the absence of the requested relief is plain: he will be excluded from

Maryland’s November 3, 2020, General Election ballot.

        WHEREFORE, Mr. Dhillon requests that the court:

        A.      Issue a preliminary injunction on an expedited basis pursuant to Fed. R. Civ. P.

65(a), and ultimately a permanent injunction, prohibiting the strict enforcement of EL §§ 5-

703(d), 5-703(e), and 5-703(f), and directing the Defendants to place Mr. Dhillon’s name on the

2020 General Election ballot for the office of Mayor of Baltimore City if he submits a petition

with 0.1% of the total number of registered voters in Baltimore City who are eligible to vote for

Mayor on or before August 28, 2020; or, in the alternative

        B.      Issue a declaratory judgment stating that in light of the current public health

emergency caused by COVID-19, the orders of Governor Hogan and Baltimore City requiring

citizens to remain in their homes and restricting public gatherings, and the Centers for Disease

Control social distancing guidelines, Maryland’s signature requirements for independent

candidates cannot be constitutionally enforced under the First Amendment;

        C.      Order the Defendants to pay to Plaintiffs their costs and reasonable attorneys’ fees

pursuant to 42 U.S.C. § 1988.

        D.      Either ruling by this court applies to all candidates in the 2020 election;

        E.      Grant such other relief as this court deems just and appropriate.

                                     COUNT II
                    RIGHT TO EQUAL PROTECTION AND DUE PROCESS

                                                  18
         Case 1:20-cv-02197-CCB Document 1 Filed 07/28/20 Page 19 of 21




        81.     The allegations contained in all preceding paragraphs are incorporated here by

reference.

        82.     Under the present circumstances, Maryland’s petition collection requirements

unduly burden and violate Plaintiff’s rights under the Equal Protection Clause of the Fourteenth

Amendment to the United States Constitution as well as Article I, Section 2, Article III, Section

3, Article VII, Section 11, and Article XIV, Section 3 of Maryland Constitution.

        83.     A real and actual controversy exists between the parties.

        84.     Plaintiff has no actual remedy at law other than this action.

        85.     Plaintiff is suffering and will continue to suffer irreparable harm until he obtains

relief from this court.

        WHEREFORE, Plaintiff respectfully requests that this court:

        A. Assume original jurisdiction over this matter;

        B. Issue a temporary restraining order and/or preliminary injunction

                (i) enjoining or modifying enforcement of Maryland’s petition collection

requirements for Maryland’s November 3, 2020, general election; and

                (ii) enabling and requiring the Defendants to allow for petitions to be submitted

electronically via names of qualified electors collected by an online form to be created by the

Secretary of State; extend the August 3, 2020 deadline to August 28, 2020; and reduce to 0.1%

the number of signatures required to qualify for the general election ballot or some percentage of

required signatures necessary to demonstrate substantial public support;

        C. Issue a declaratory judgment stating that, in light of the current public health

emergency caused by the novel coronavirus and executive orders requiring that Baltimore

citizens follow CDC guidelines, Maryland’s petition collection requirements for the general

                                                 19
         Case 1:20-cv-02197-CCB Document 1 Filed 07/28/20 Page 20 of 21



election cannot be constitutionally enforced;

       D. Issue a permanent injunction prohibiting enforcement of Maryland’s petition

collection requirements for the November 3, 2020, general election;

       E. Order Defendants to pay to Plaintiffs their costs and reasonable attorneys’ fees under

42 U.S.C. § 1988(b);

       F. Grant such other relief as this court deems appropriate.




Dated: July 28, 2020                            Respectfully submitted,

                                                ___/s/ _Lawrence S. Greenberg_
                                                Lawrence S. Greenberg, Bar Number: 23642
                                                Greenberg Law Office
                                                6. E. Biddle St.
                                                Baltimore, Maryland 21202
                                                Telephone: 410.539.5250
                                                Facsimile: 410.625.7891
                                                larry@greenberglawyers.com


                                                ___/s/ _Mandeep Chhabra _____
                                                Mandeep Chhabra, Bar Number: 26446
                                                Cochran and Chhabra
                                                116 B Cathedral Street
                                                Annapolis, MD 21401
                                                Telephone: 410.268.5515
                                                Facsimile: 410.268.2139
                                                mandeep@cochranandchhabra.com

                                                Counsel for Kahan S. Dhillon, Jr., Plaintiff




                                                  20
Case 1:20-cv-02197-CCB Document 1 Filed 07/28/20 Page 21 of 21
